 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
       STATE OF WASHINGTON,
 8                          Plaintiff,
 9         v.                                         C19-2043 TSZ

10     U.S. DEPARTMENT OF HOMELAND                    MINUTE ORDER
       SECURITY, et al.,
11
                            Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
           (1)   In light of General Order No. 01-20, issued on March 6, 2020, the oral
     argument scheduled for March 17, 2020, at 9:30 a.m., is CANCELLED.
15
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17         Dated this 6th day of March, 2020.

18
                                                     William M. McCool
19                                                   Clerk

20                                                   s/Karen Dews
                                                     Deputy Clerk
21

22

23

     MINUTE ORDER - 1
